MEMORANDUM **
Devin Laroy Jenkins appeals the district court’s dismissal of his 28 U.S.C. § 2254 petition as untimely. We dismiss the appeal for lack of jurisdiction. Although the district court entered judgment on May 20, 2002, Jenkins failed to file his notice of appeal until May 24, 2003. His notice of appeal was untimely. See Fed. R.App. P. 4(a)(1)(A) (providing 30 days to file a notice of appeal).
Because Jenkins failed to file either a motion for extension of time to file a notice of appeal, see Fed. R.App. P. 4(a)(5)(A), or a motion to reopen the time to file an appeal, see Fed. R.App. P. 4(a)(6), we lack jurisdiction over this appeal. See Malone v. Avenenti, 850 F.2d 569, 572 (9th Cir. 1988) (noting that Rule 4 procedures are construed strictly, giving no exceptions to pro se litigants).
DISMISSED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All pending motions are denied as unnecessary.